Title: To George Washington from Benjamin Lincoln, 22 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Sir,
                     War Office August 22. 1782
                  
                  I have the honor to transmit your Excellency a late resolve of Congress respecting the New York State regiments of Infantry.  I am, with profound respect, Your Excellency’s obedient, humble servant
                  
                     B. Lincoln
                     
                  
                Enclosure
                                    
                     
                        Sir
                        War Office Augt 22. 1782
                     
                     In consequence of the enclosed Resolve you are to supply the two Regiments of Infantry raised by the State of New York under the resolution of Congress of the Second day of April with clothing as you supply the established Regiments of the United States—You will therefore immediately take measures to have them clothed.  I am Sir Yr &c.
                     
                        B. Lincoln
                     
                     
                        Copy
                     
                     
                        By the United States in Congress assembled
                        August 19. 1782
                     
                     
                        Resolved
                        That the Secretary at War be and he is hereby directed to—issue clothing from time to time in like proportion as to the Continental Troops to the two regiments of Infantry raised by the State of New York under the resolution of Congress of the second of April 1781—though the Continental Regiments of that State are not quite compleated to the establishment.
                     
                     
                        Extract from the Minutes
                     
                     
                        
                           Copy
                           
                     
                                          
                            
                            Chas Thomson Secy
                        
                  
               